Por ctjaNto para la inscripción de un certificado de venta para cobro de contribuciones el. registrador de la propiedad exigió que se le acreditase baber sido cumplidos los artículos 334, 336 y 342 del Código Político, por lo que el comprador interpuso este recurso gubernativo.
Por cuanto en el caso de Dieppa v. El Registrador, 33 D.P.R. 880, fueron considerados los artículos citados y fue resuelto que antes de que una finca vendida pudiera ser ins-crita debía aparecer que la notificación al dueño requerida por el artículo 342 babía sido becha.
Por cuanto la cuestión propuesta en este recurso ba sido resuelta por nosotros en el caso citado, sin que el recurrente haga referencia a él.
Por tanto debemos confirmar y confirmamos la negativa del registrador.